DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 8-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Andreasen et al. (US PUB 2015/0068341), hereinafter Andreasen.

With respect to claims 1 and 9, Andreasen discloses a device having a Hall sensor (See paragraph [0043] of Andreasen) apparatus for sensing a position of a shift fork in a transmission (See paragraph [0049] of Andreasen), comprising: the shift fork operatively connected to a piston rod of a shifting piston (See paragraph [0049] of Andreasen) that moves axially in a shifting cylinder (See paragraph [0064] of Andreasen); a sliding sleeve engaged with the shift fork (See paragraph [0064] of Andreasen), which is arranged in an axially slidable fashion on a transmission shaft (See paragraph [0030] of Andreasen), wherein a sliding of the sliding sleeve engages or disengages a transmission stage of the transmission (See paragraphs [0011], [0030] and [0074] of Andreasen); a magnet operating as a signal generator and arranged on an adjustable actuating element selected from the group consisting of the shifting piston (See the abstract and paragraph [0012] of Andreasen), the piston rod (See paragraph [0011] of 
With respect to claim 2, Andreasen discloses the device as claimed in 1, wherein the magnet is arranged on the piston rod or on the shifting piston in such a way that the linear movement of the piston rod or of the shifting piston is detectable by the 3D Hall sensor (See paragraphs [0033] and [0064] of Andreasen), wherein the magnet is dimensioned to compensate for the rotational movement superimposed on the linear movement of the piston rod or of the shifting piston about a longitudinal axis while the 3D Hall sensor senses the magnetic field by dimensioning of the magnet (See paragraphs [0041] and [0050] of Andreasen), wherein the magnet has a maximum possible angle of rotation with respect to the 3D Hall sensor (See paragraphs [0014], [0035], [0036] and [0038] of Andreasen), or by computationally eliminating a disruptive movement during a determination of the position of the shift fork in the electronic control device.
With respect to claim 3, Andreasen discloses the device as claimed in claim 2, wherein a first magnet is attached to a lateral face of the piston rod or is securely seated in a pocket-shaped recess in the piston rod (See [21] in figure 2 of Andreasen).
With respect to claim 4, Andreasen discloses the device as claimed in claim 1, wherein a pivoting movement of the shift fork engages or disengages a transmission stage of the transmission (See paragraphs [0011], [0030] and [0074] of Andreasen), and the magnet is arranged on the shift fork (See the abstract and paragraph [0012] of Andreasen), wherein a position of the shift fork resulting from the pivoting movement of the shift fork is determined in conjunction with an assigned 3D Hall sensor (See paragraph [0064] of Andreasen).
With respect to claim 5, Andreasen discloses the device as claimed in claim 1, wherein a linear movement of the shift fork engages or disengages a transmission stage of the transmission (See paragraphs [0011], [0030] and [0074] of Andreasen), and the magnet is arranged on the shift fork (See the abstract and paragraph [0012] of Andreasen), wherein a position of the shift fork resulting from the linear movement of the shift fork is determined in conjunction with an assigned 3D Hall sensor (See paragraph [0064] of Andreasen) and a nonlinear movement of the shift fork superimposed on the linear movement (See paragraph [0064] of Andreasen), is corrected for during a sensing of the magnetic field by a suitable dimensioning of the magnet, or by computationally eliminating the nonlinear movement during a determination of the position of the shift fork in the electronic control device (See paragraphs [0041] and [0050] of Andreasen).
With respect to claim 6, Andreasen discloses the device as claimed in claim 1, wherein the 3D Hall sensor is arranged at least partially outside of an oil space of the transmission (See the hydraulic fluid disclosed in paragraph [0064] of Andreasen).
With respect to claim 8, Andreasen discloses the device as claimed in claim 1, wherein the 3D Hall sensor is arranged completely outside an oil space of the transmission (See the externally disposed sensor [20] in figure 8 of Andreasen).
With respect to claim 10, Andreasen discloses an actuator for an automatic transmission of a motor vehicle, comprising the device for sensing the position of a shift fork as claimed in claim 1, .

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

With respect to claim 7, the prior art of record neither shows nor suggests the combination of structural elements wherein the 3D Hall sensor has a sensor head with an electrical interface and a sensor finger connected to the sensor head, wherein the sensor finger projects through a housing wall of the transmission into the oil space of the transmission in the direction of an assigned magnet, and in that the sensor head is attached to an outer side of the housing wall of the transmission in an oil-tight fashion with respect to the oil space.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 US .
US PUB 2013/0008156 discloses a hydraulic actuating device for actuation of one or more setting elements in, in particular, a motor vehicle transmission.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TEMILADE S RHODES-VIVOUR/               Examiner, Art Unit 2867                                                                                                                                                                                         
/JERMELE M HOLLINGTON/               Primary Examiner, Art Unit 2858